Citation Nr: 0033006	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
of the right foot with bunionectomy and degenerative joint 
disease (DJD) of the first metatarsophalangeal (MTP) joint, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
of the left foot with bunionectomy and DJD of the first MTP 
joint, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar condition 
with spasms.

6.  Entitlement to service connection for a low back disorder 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1979 to May 
1988.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further evidentiary 
development and due process considerations, and that the 
action requested by its remand has been accomplished to the 
extent possible.  The case is now ready for appellate 
consideration.

The Board further notes that the regional office (RO) has 
adjudicated claims for service connection for a back disorder 
on a direct basis in April 1998 and October 1999, and as 
secondary to service-connected disability in a statement of 
the case in August 2000, and that these matters are 
sufficiently developed for appellate consideration.  However, 
while the Board therefore concludes that it may exercise 
jurisdiction over these claims, it also finds that certain 
due process considerations require the remand of these 
matters prior to further appellate review.  This will be 
addressed in the remand portion of this decision.  These 
issues have also been identified to better comport with the 
relevant procedural history as demonstrated in the record.

Finally, the Board notes that at the time of the veteran's 
personal hearing in April 2000, he raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue has not been developed on appeal and is referred back 
to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  Hallux valgus of the right foot with bunionectomy is 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate postoperative residuals of 
hallux valgus and moderate foot impairment; nonunion or 
malunion of the metatarsal bone and moderately severe or 
greater foot impairment is not shown.

2.  Right foot DJD is manifested by some limitation of motion 
with pain on motion and arthritis.

3.  Hallux valgus of the left foot with bunionectomy and DJD 
of the first MTP joint is manifested by symptoms in an 
unexceptional disability picture that more nearly approximate 
postoperative residuals of hallux valgus and moderate foot 
impairment; nonunion or malunion of the metatarsal bone and 
moderately severe or greater foot impairment is not shown.

4.  Left foot DJD is manifested by some limitation of motion 
with pain on motion and arthritis.

5.  The veteran's right knee retropatellar pain syndrome is 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate slight but not moderate or 
severe impairment; ankylosis or impairment of the tibia and 
fibula is not indicated.

6.  The veteran's left knee retropatellar pain syndrome is 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate slight but not moderate or 
severe impairment; ankylosis or impairment of the tibia and 
fibula is not indicated.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
hallux valgus of the right foot with bunionectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5280 (2000).

2.  The schedular criteria for an evaluation of 10 percent, 
but not greater, for right foot DJD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2000).

3.  The schedular criteria for an increased evaluation for 
hallux valgus of the left foot with bunionectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280.

4.  The schedular criteria for an evaluation of 10 percent, 
but not greater, for left foot DJD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010.

5.  The schedular criteria for an evaluation is excess of 10 
percent for right knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5257 (2000).

6.  The schedular criteria for an evaluation is excess of 10 
percent for left knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations for Hallux Valgus of 
the Right and Left Foot with Bunionectomy with DJD of the 
First MTP Joint

Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran currently has rating of 10 percent for hallux 
valgus with bunionectomy and DJD of the first MTP joint of 
the right foot under Diagnostic Code 5280 and a 10 percent 
rating for hallux valgus with bunionectomy and DJD of the 
first MTP joint of the left foot under the same Diagnostic 
Code.  Severe unilateral hallux rigidus is rated at 10 
percent as severe hallux valgus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280, 5281 (2000).  Unilateral or bilateral 
anterior metatarsalgia (Morton's disease) is rated as 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2000), 
and malunion or nonunion of the tarsal or metatarsal bones 
provides that moderate impairment is rated as 10 percent 
disabling, moderately severe impairment is rated as 20 
percent disabling, and severe impairment is rated as 30 
percent disabling, and the accompanying note states that 
impairment should be rated at 40 percent where there is 
actual loss of use of the foot.

For other injuries of the foot, 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 provides that moderate impairment is rated as 10 
percent disabling, moderately severe impairment is rated as 
20 percent disabling, and severe impairment is rated as 30 
percent disabling, and the accompanying note states that 
impairment should be rated at 40 percent where there is 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

A 10 percent evaluation is also warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

When the maximum available benefit has been awarded for a 
disability, entitlement to an increased evaluation is no 
longer an issue in controversy.  AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, it has been held that where a Diagnostic 
Code is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  In addition, degenerative arthritis which is 
established by X-rays findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2000).  The 
Diagnostic Codes under which the instant disability is rated 
are not predicated on range of motion alone.  The United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has further held that even 
when the Board erred in failing to consider function loss due 
to pain, if it did so when the current rating was the maximum 
rating available for limitation of motion, remand was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Since some of the potentially applicable diagnostic criteria 
are at least based in part on limitation of motion, the Board 
will consider the application of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The Board will also consider 
whether separate compensable ratings for degenerative changes 
in each foot are appropriate.  

At this point, the Board would also note that in the process 
of determining whether separate compensable ratings are 
warranted in this matter for DJD of each foot, the veteran's 
DJD may not be considered for purposes of evaluating any 
other disability with respect to either foot.  More 
specifically, the Board notes that Section 4.14 of title 38, 
Code of Federal Regulations, states that the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  
The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

A review of the history of these disabilities shows that 
service connection was originally granted for bilateral 
hallux valgus with bunionectomy by a rating decision in 
January 1991 with an assignment of a 10 percent evaluation, 
effective from July 1990, under Diagnostic Code 5279 
(metatarsalgia), based on service medical records and 
Department of Veterans Affairs (VA) medical examination.  
Service medical records were found to reflect that the 
veteran received treatment during service for bilateral foot 
pain in April 1982, and that he was treated on numerous 
occasions for bunions of both feet.  There was a diagnosis of 
bilateral hallux valgus, and the veteran underwent bilateral 
bunionectomies.  VA examination from November 1990 revealed 
that the veteran reported improved symptoms since his surgery 
in service.  He did, however, report that he continued to 
experience difficulty walking, jumping, or standing for long 
periods, and hallux valgus deviation was noted in each great 
toe.  Great toe dorsiflexion was at 5 degrees, and plantar 
flexion was at 20 degrees.  Surgical scars of 6 centimeters 
(cm) were observed over the first MTP joint of each great 
toe, and there was depression of the metatarsal arches 
bilaterally.  

A September 1991 rating decision assigned separate 10 percent 
ratings for hallux valgus with bunionectomy for each foot, 
effective from July 1990. 

Thereafter, following the RO's receipt of a claim for 
increased evaluation in August 1992, the 10 percent ratings 
were continued by a rating decision in February 1993.  Of 
record at this time were VA outpatient records from July 
1992, which indicate that the veteran complained of foot pain 
after standing.  November 1992 VA examination of the feet 
revealed severely pronated flattened type feet and that the 
great toe was laterally deviated, with well-healed scars on 
the dorsum of each foot.  Pain was palpated at the joint line 
of the MTP joint bilaterally, and vascular examination of the 
feet revealed 3/4 bilaterally.  It was noted that the veteran 
was able to supinate his feet but could not pronate his feet 
as they were fully pronated to start with.  He could arise on 
his toes with difficulty and could rock back on his heels 
easily.  The first MTP joint was indicated to have limited 
motion at 25 degrees dorsiflexion with 5-10 degrees plantar 
flexion bilaterally.  There was also pain on manual 
manipulation of the joints.  X-rays were interpreted to 
reveal surgical resection of the medial eminence of both 
first metatarsals.  The sesamoidal apparatus was also noted 
to have migrated laterally to position and there was 
decreased joint space in the first MTP joint of both feet.  
There was also a low calcaneal stance angle with pronation of 
the mid-foot.  The overall diagnosis was hallux limitus, 
secondary to previous bunion repair bilaterally, and severely 
pronated pes planus feet.

A VA outpatient record from November 1993 reflects that the 
veteran complained of painful feet for the previous five 
years.  Examination at this time revealed decreased range of 
motion of the first MTP joint bilaterally with pain on range 
of motion and ambulation.  The diagnosis was hallux abducto 
valgus and hallux limitus.  

In his December 1993 substantive appeal, the veteran 
indicated that he was to have an operation at this time 
because of the malunion and nonunion of the tarsal, which he 
believed was sufficient to warrant an increased evaluation to 
60 percent.  The veteran further noted that it was difficult 
for him to walk, run, step or climb hills, and he had a lot 
of pain with both feet on top in the location of his scars.  
He also complained of pain at the joint line of the MTP 
joint, bilaterally.  He maintained that he could no longer 
supinate his feet and could not rise on his toes at all.  The 
veteran also complained of very little motion, if any, in the 
MTP joint, and that he had a lot of pain on manual 
manipulation of his joints.

In May 1994, the veteran indicated that he had undergone 
surgery on his left foot relating to his service-connected 
disability.  He requested that the records from this surgery 
be considered in his claim for an increased evaluation.

A May 1994 VA hospital abbreviated medical record reflects 
that the veteran underwent a Reverdin-Green bunionectomy with 
internal fixation.  The diagnosis was hallux abducto valgus 
of the left first MTP.  VA May 1994 X-rays were interpreted 
to reveal postoperative residuals.  A VA outpatient record 
from June 1994 reflects that the veteran still complained of 
pain following this procedure.  In August 1994, the veteran 
still complained of some discomfort and shooting pain in the 
right foot greater than the left, and the plan was to 
schedule the veteran for a Reverdin-Green bunionectomy on the 
right and an excision of a right ganglion cyst.  

August 1994 VA X-rays were interpreted to reveal mild 
deformity of the distal aspect of both metatarsals from 
previous bunionectomy and some increased sclerosis of the 
distal left first metatarsal from previous osteotomy.  In 
September 1994, it was noted that the veteran was one week 
status post surgery on the right.  September 1994 VA X-rays 
of the feet were interpreted to reveal postoperative 
residuals of the veteran's bunionectomies.

A December 1994 rating decision granted a temporary 100 
percent evaluation for the veteran's left foot disability 
from May 1994, and the 10 percent rating was reassigned 
effective from August 1994.  The 10 percent evaluation for 
the right foot disability was continued.

VA outpatient records from January to April 1995 reflect that 
in January 1995, the veteran complained of foot pain 
bilaterally.  Examination revealed a well-healed scar on the 
left and mild hypertrophic scar on the right.  The assessment 
was hallux limitus bilaterally.  In March 1995, the veteran 
reported no relief of symptoms with inserts and pain in the 
first MTP joint and ankle, knee, and groin, bilaterally.  
Decreased range of motion was also noted in the MTP joint 
since previous evaluation.  The assessment was insufficient 
inserts and hallux limitus.  In April 1995, the veteran 
reported that his inserts had been remodeled but only fit in 
one pair of sneakers.  He further noted that the inserts 
helped for a while but could only wear them for an hour.  He 
now complained of painful callous on the right.  Examination 
revealed decreased dorsiflexion at the first MTP joint, 
bilaterally.  April 1995 X-rays of the feet were interpreted 
to reveal interval healing of the osteotomy site and distal 
first metatarsal on the right, and no interval change on the 
left.  The overall assessment was bilateral hallux limitus.

A September 1995 rating decision granted a temporary 100 
percent evaluation for the veteran's right foot disability 
from September 1994, and the 10 percent rating was reassigned 
effective from December 1994.  The 10 percent evaluation for 
the left foot disability was continued.

November 1995 VA feet examination disclosed that the veteran 
complained of foot pain every day and that there was no 
improvement with rest or getting his feet off the ground.  
Inspection of the feet revealed a scar over the dorsum of the 
MTP joint of both feet.  The scar on the right was 6.5 cm 
long and the one on the left, 7 cm.  Standing upright and 
bearing weight on both feet produced flattening of the 
longitudinal arches with pronation of the mid-foot area and 
some pronation of the hindfoot.  Both feet were very tender 
to touch and the veteran refused to heel or toe walk.  Range 
of ankle motion indicated dorsiflexion of 35 degrees and 
plantar flexion of 40 degrees, bilaterally.  X-rays of the 
feet were interpreted to demonstrate evidence of previous 
bilateral bunionectomy, minimal hallux valgus deformity, and 
minor degenerative change at the first MTP joint bilaterally.  
The overall diagnosis was bilateral hallux regidus.

VA March 1996 X-rays of the feet were interpreted to reveal 
prior bunion surgery bilaterally, no significant interval 
changes, and healing of the osteotomies bilaterally.

A VA outpatient record from May 1996 reflects that the 
veteran's complaints included pain in the first MTP joint 
bilaterally.  Examination revealed range of motion of the 
first MTP joint limited to 20 degrees of dorsiflexion with 
crepitus.  The assessment was hallux limitus with early DJD.  

July 1996 VA feet examination recorded the veteran's history 
of surgical realignment of the MTP joint of both feet in 1994 
without improvement.  Ankles and knees then reportedly became 
involved in 1995.  Sharp pain would reportedly occur after 
prolonged sitting and also when climbing stairs.  Examination 
revealed very flat feet and the veteran's bilateral surgical 
scars.  Neurological examination revealed a hypersensitive 
area to light touch to the plantar aspect of the first MTP 
joint and to the arch.  The range of motion in the first MTP 
joint was very limited, with 5 degrees of dorsiflexion and 
plantar flexion.  It was noted that the veteran could 
accomplish squats, supination, pronation, and rising on toes 
and heels without pain, but that there was limitation in the 
first MTP joint and hallux in a valgus position.  X-rays were 
interpreted by this examiner to reveal slight arthritic 
changes in the medial aspects of the first metatarsal head as 
usually seen in postoperative bunion procedures.  There was 
also a headless screw holding the distal portion of the 
metatarsal head on the right that had been implanted after 
the surgery of September 1994.  The July 1996 X-rays were 
interpreted by the radiologist to reveal postoperative 
changes involving the first metatarsal head on the right and 
deformity of the left first metatarsal head.  The diagnosis 
included status post bunionectomy, bilateral, with adequate 
joint space, and bilateral hallux limitus.  The examiner 
commented that bunion deformities were probably the result of 
ankle equinus which the veteran was born with.

October 1996 VA bones examination noted the veteran's history 
of the development of bunions in service and subsequent 
surgical procedures.  Currently, the veteran complained of 
throbbing pain at the dorsal and medial plantar aspect of the 
first MTP joint bilaterally described as moderate in 
intensity on a constant basis.  He also complained of 
numbness in terms of sensation of the skin along the dorsal 
and medial aspects of the first MTP joint regions of both 
feet.  The veteran also complained of pain at the medial 
aspect of the interphalangeal joint of the left great toe 
with push-off phase of ambulation.  

Right foot examination revealed a well-healed dorsal medial 
scar in the region of the first MTP joint, a 10 degree total 
arc of motion in dorsiflexion and plantar flexion, and loss 
of longitudinal arch of the right foot consistent with 
congenital pes planus.  Left foot examination revealed 
tenderness on palpation along the dorsal medial aspect and 
plantar aspect of the first MTP joint region.  A well-healed 
incision was noted in this region.  Plantar keratosis was 
noted, along with mild tenderness at the medial aspect of the 
left great toe interphalangeal joint.  There was also lateral 
deviation of the distal phalanx relative to the proximal 
phalanx at the interphalangeal joint of the left great toe.  
The range of motion of the first MTP joint of the left foot 
was significantly limited with a total arc in dorsiflexion 
and plantar flexion of only 5 degrees.  There was significant 
loss of the longitudinal arch of the left foot consistent 
with congenital pes planus.  X-rays were interpreted to 
reveal evidence of prior surgery with residual incongruency 
of the first MTP joints bilaterally with joint space 
narrowing and subchondral sclerosis on the left greater than 
the right.  Irregularity of the articular surface of the 
metatarsal head relative to the articular surface of the 
proximal phalanx was noted to be greatest on the left foot.  
The impression included bilateral hallux valgus deformities 
status post bunionectomy X 2, residual hallux limitus and 
osteoarthritis of the first MTP joints left greater than 
right, and retained orthopedic hardware right first 
metatarsal head.

At the veteran's personal hearing in April 2000, the veteran 
testified as to the relationship between his back condition 
and his service-connected knees and feet.


Analysis

With the evaluation of the veteran's left and right foot 
disabilities as 10 percent disabling under Diagnostic Code 
5280, the disabilities are each evaluated at the highest 
schedular rating available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  A 10 percent evaluation is also the 
highest schedular rating for metatarsalgia under Diagnostic 
Code 5279, and since there is no evidence of malunion or 
nonunion of the tarsal or metatarsal head, the veteran would 
not be entitled to an increased rating under Diagnostic Code 
5283.  

Diagnostic Code 5284 would not provide a schedular rating 
higher than 10 percent since objective findings as to 
service-connected foot disability have consistently been 
limited to the first MTP joint and symptoms related thereto, 
such that overall foot disability is not productive of more 
than moderate disability and a 10 percent evaluation.  
Similarly, the veteran's overall foot disability does not 
amount to moderately severe or severe impairment required for 
even higher evaluations under Diagnostic Code 5284.  The 
Board finds that, in view of the action below granting rating 
for DJD with symptoms including pain, it would clearly be 
impermissible to award higher ratings under Code 5284 since 
this would require considering the same symptoms twice under 
differing codes which is expressly forbidden by the rating 
schedule.  38 C.F.R. § 4.14.  A 40 percent evaluation under 
this Diagnostic Code is clearly not appropriate, as there has 
been no evidence of actual loss of use of either foot.

A 10 percent evaluation for the veteran's surgical scars is 
also not warranted, as there has been no medical evidence 
that the veteran's surgical scar on either foot is tender 
and/or painful, or that any scar limits function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7805.  Although there was 
a finding of hypersensitivity in the area of the veteran's 
bilateral foot surgeries noted at the time of July 1996 VA 
examination and subsequent complaints of numbness in the same 
area, the Board finds that there has been no objective 
evidence of nerve damage so as to justify a separate or 
higher evaluation for nerve damage pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520-8540 (2000).  In addition, as 
explained more fully below, the Board finds that the pain as 
manifested by symptoms such as hypersensitivity and numbness 
may be considered for the purpose of determining whether 
separate 10 percent ratings for pain on functional use and 
DJD are warranted, and to use this pain to also justify 
additional 10 percent ratings for nerve damage would 
constitute prohibited pyramiding.  

Thus, based on all of the foregoing analysis, the Board 
concludes that the only Diagnostic Code which may afford the 
veteran an increased rating based on the medical evidence 
which is currently of record would be Diagnostic Codes 5003, 
5010, which could provide a basis for an award of separate 10 
percent ratings for arthritis of the first MTP joint of each 
foot.  

While limitation of motion has consistently been found with 
respect to each foot in connection with service-connected 
disability, the limitation of motion does not, by itself, 
entitle the veteran to a separate compensable evaluation.  
However, in light of the fact that the RO has conceded the 
existence of DJD as to the first MTP joint of each foot and 
X-ray findings have been interpreted by at least two 
examiners to be consistent with degenerative changes and/or 
arthritis, there is sufficient evidence of limitation under 
the Diagnostic Codes for arthritis based upon pain on motion 
to justify a minimum rating of 10 percent for each foot.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Thus, the Board finds that limitation of motion with pain on 
motion and findings of arthritis entitle the veteran to 
separate 10 percent ratings for each foot for DJD of the 
first MTP joints.  There is no showing, however, that the 
functional loss due to the veteran's pain on motion more 
nearly approximates the limitation of motion contemplated in 
ratings above 10 percent.  38 C.F.R. §§ 4.14, 4.40, 4.45, and 
4.59.  In sum, the significant left and right foot disorders 
produce manifestations that warrant separate ratings for 
hallux valgus under Code 5280 and DJD with limitation of 
motion with pain on motion under Codes 5003, 5010.  The Board 
additionally finds that these awards contemplate all of the 
current functional disability of each foot inhibiting the 
veteran's ability to work and still higher ratings for the 
disability in each foot are not warranted.  There is no 
approximate balance of positive and negative evidence as to 
any higher evaluations and thus the benefit of the doubt 
doctrine is not for application in that regard.

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  As to the disability 
picture presented, the Board cannot conclude that the 
disability picture as to the veteran's left and/or right foot 
disorders is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with the veteran's employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  While the 
record does reflect chronic symptoms and periodic medical 
care for those symptoms, there has been no recent or frequent 
hospitalization for these disabilities.  In addition, while 
the veteran has indicated that his foot symptoms produce pain 
after activities such as prolonged walking and sitting, his 
statements and the other evidence of record is not indicative 
of a level of impairment beyond that contemplated by the 
current evaluation.  In summary, the Board finds that the 
record does not indicate an exceptional or unusual disability 
picture so as to warrant an extraschedular rating.


II.  Entitlement to Increased Evaluations for Retropatellar 
Pain Syndrome of the Right and Left Knee

Background

The Board notes that these claims have also been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

As was noted previously, degenerative arthritis, including 
post-traumatic arthritis, which is established by X-ray 
findings will be rated based on limitation of motion of the 
specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, and limitation of motion of 
the knee joint is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2000), based upon limitation in flexion 
and/or extension of the leg.  The veteran currently has 
rating of 10 percent for right knee retropatellar pain 
syndrome under Diagnostic Code 5024 (tenosynovitis), which is 
rated on limitation of motion of affected parts, as 
degenerative arthritis, and a 10 percent rating for left knee 
retropatellar pain syndrome under the same Diagnostic Code.

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

At this point, the Board would note that unlike the veteran's 
first MTP joints, there has been no X-ray evidence of DJD as 
to either knee.  Consequently, in the process of determining 
whether the veteran is entitled to an increased evaluation 
for either disability, separate compensable ratings for DJD 
are not for current consideration.  

The history of these disabilities shows that service 
connection for right and left knee retropatellar pain 
syndrome was originally granted by a rating decision in 
January 1997 and assigned separate 10 percent evaluations, 
effective from January 1995, based on service medical records 
and VA outpatient records and medical examination.  Service 
medical records were found to be negative for chronic knee 
pathology.  VA outpatient records were found to reflect 
complaints of knee pain since 1995, and November 1995 VA 
examination revealed reports of ongoing knee pain affecting 
the ability to run or climb stairs.  The knees were tender to 
touch and the range of motion of each knee was from 0 to 120 
degrees.  No instability or grinding was found.  November 
1995 VA X-rays of the knees were interpreted to reveal no 
evidence of fracture or arthritis.  

A VA outpatient record from May 1996 reflects that the 
veteran's complaints included bilateral knee pain for which 
the veteran was to consult with an orthopedist.  Orthopedic 
examination revealed a history of bilateral knee pain for the 
previous year with no giving way, popping or locking, and 
range of motion was between 0 and 120 degrees with mild joint 
line tenderness.  The assessment was anterior bilateral knee 
pain.  VA feet examination in July 1996 revealed that the 
veteran reported the development of knee pain in 1995.  The 
knees were noted to have been examined in May 1996, at which 
time range of motion was from 0 to 120 degrees, there was 
mild tenderness on lateral compression, mild joint 
tenderness, and X-rays were negative as to any types of 
changes.  The diagnosis included painful knee syndrome of 
unknown origin without degenerative changes.

VA bones examination in October 1996 revealed that the 
veteran currently used no braces for the ankles or knees.  
The veteran complained of pain along the medial and lateral 
parapatellar region of the knees that the veteran described 
as varying from moderate to severe, and occurring on an 
occasional to frequent basis.  Symptomatology was noted to 
worsen with prolonged standing and walking but there was no 
swelling.  The veteran did report some sense of occasional 
giving way on the right and occasional catching with an 
inability to flex the knee.  There was no history of locking 
and no history of giving way or locking of the left knee.

Knee examination revealed tenderness of the medial articular 
facets with patellar compression and inhibition evaluation 
producing positive results.  Knee range of motion measured 
from 0 to 120 degrees without evidence of ligament laxity in 
either knee.  Palpation of the joint lines revealed no 
tenderness in the medial or lateral joint lines of either 
knee.  Knee X-rays were noted to be unremarkable.  The 
impression included bilateral retropatellar pain syndrome 
probably related to industrial activities of squatting, 
stooping, kneeling and stair climbing between 1993 and 1996, 
but with superimposition by cumulative stresses to the knees 
during active service.

At the veteran's personal hearing in April 2000, the veteran 
testified as to the relationship between his back condition 
and his service-connected knees and feet.


Analysis

The Board has reviewed the pertinent evidence of record, and 
again notes that the each knee is currently rated at 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which 
rates the left and right knee disorders on limitation of 
motion of affected parts.  As will be shown more fully below, 
since the evidence at no time is reflective of the type of 
limitation in flexion or extension that warrants an 
evaluation in excess of 10 percent for limitation of flexion 
of either leg under Diagnostic Code 5260, or limitation of 
extension under Diagnostic Code 5261, in order to justify a 
higher evaluation, the Board must examine other applicable 
diagnostic criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knees or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
In addition, there has also been no objective evidence of 
nerve damage so as to justify a separate or higher evaluation 
for nerve damage pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8540 (2000).  Therefore, the Board concludes that 
the only Diagnostic Code which may afford the veteran an 
increased rating based on the medical evidence which is 
currently of record would be Diagnostic Code 5257, which 
would permit a 20 percent evaluation for moderate impairment 
of each knee.  As was already noted, consideration of 
entitlement to a separate compensable rating for arthritis of 
each knee is not for consideration as there are no X-ray 
findings of arthritis in either knee.  

Since 1995, the veteran has consistently complained of 
bilateral knee pain.  The record also reflects that there 
have been consistent findings of bilateral knee tenderness 
and some evidence of a sense of giving way on the right.  
However, while the record contains various subjective 
complaints, and it is undisputed that there is a diagnosis of 
bilateral retropatellar pain syndrome, a number of objective 
evaluations in both outpatient and examination settings 
discloses minimal, if any, clinical evidence of subluxation 
or lateral instability of either knee, and several findings 
even as to tenderness have been characterized as mild.  
Because the record reflects many evaluations in which an 
objective testing for subluxation or laxity was negative, the 
Board must attach great probative weight to the objective 
evidence as opposed to the subjective perceptions of a lay 
claimant.  Plainly, the objective evidence fails to 
demonstrate moderate or severe impairment.  There is no 
medical opinion of record indicating that more than slight 
impairment due to recurrent subluxation or lateral 
instability is objectively supported.  Accordingly, the Board 
is unable to conclude that more than slight impairment due to 
recurrent subluxation or lateral instability is demonstrated 
by the record.  Thus, the Board finds that no more than a 10 
percent evaluation is warranted for each knee under Code 
5257.  Because pain is already considered part of the basis 
for the current rating assigned for each knee under Code 
5024, it could not also form the basis for a higher 
evaluation under Code 5257 without violating the rule against 
pyramiding.  38 C.F.R. § 4.14 (2000).

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  As was noted with respect 
to the veteran's right and left foot disorders, Board cannot 
conclude that the disability picture as to the veteran's 
right and/or left knee disorders is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.  The record does not demonstrate frequent 
hospitalization or any other unusual feature as to indicate 
impairment beyond that accounted for by the current 
evaluations.  

In reaching this determination, the Board has carefully 
considered the subjective description of symptoms.  The Board 
must ultimately conclude, however, that more probative weight 
must be given to the objective findings in determining 
whether the current manifestations fit under the schedular 
criteria.  Since the clear weight of the most probative 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. 


ORDER

Entitlement to a rating in excess of 10 percent rating for 
hallux valgus of the right foot with bunionectomy is denied.

Entitlement to a 10 percent rating for right foot DJD is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.

Entitlement to a rating in excess of 10 percent rating for 
hallux valgus of the left foot with bunionectomy is denied.

Entitlement to a 10 percent rating for left foot DJD is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.

Entitlement to a rating in excess of 10 percent rating for 
right knee retropatellar pain syndrome is denied.

Entitlement to a rating in excess of 10 percent rating for 
left knee retropatellar pain syndrome is denied.


REMAND

As was noted above, the record reveals that the RO has 
adjudicated claims for service connection for a back disorder 
on a direct basis in April 1998 and October 1999, and on a 
secondary basis in a statement of the case in August 2000, 
and that these matters are sufficiently developed for 
appellate consideration.  However, the Board also notes that 
while it finds that it may therefore exercise jurisdiction 
over these claims, certain due process considerations require 
the remand of these matters prior to further appellate 
review.  

More specifically, the Board first notes that with respect to 
the issue of direct service connection for a lumbosacral 
condition with spasms, following the denial of this claim in 
the rating decision of April 1998, the Board does not find a 
document which may be considered a timely notice of 
disagreement with that determination.  As a consequence, the 
April 1998 decision became final as to the claim for service 
connection for a lumbosacral condition on a direct basis.  
Accordingly, when the RO again provided a de novo review of 
the claim for service connection on a direct basis in a 
rating decision in October 1999, it should have instead 
considered the claim on a new and material basis.  As this 
action may have acted to confuse the veteran as to his 
ensuing appellate rights, the Board finds that it may not 
correct this procedural defect at this level, and must 
instead remand this matter so that the RO may adjudicate the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a lumbosacral 
condition with spasms on a direct basis.

In addition, with respect to the veteran's additional claim 
for service connection for a low back disorder on a secondary 
basis, the Board notes that this claim was apparently first 
raised by the veteran on a VA Form 9, received in December 
1999, and that the first formal adjudication of this claim is 
contained within a statement of the case issued in August 
2000.  Thus, the Board finds that when the correspondence 
notifying the veteran of the denial of his claim in the 
statement of the case, informed the veteran that he needed to 
file a VA Form 9 in order to file a formal appeal, the 
veteran may have been confused as to whether his previously 
filed VA Form 9 constituted a valid appeal as to the August 
2000 determination denying service connection for a low back 
disorder as secondary to service-connected disability.  
Therefore, the Board finds that the veteran should be 
provided with another statement of the case as to this issue 
with an additional notice to the veteran that his December 
1999 VA Form 9 did not constitute his substantive appeal as 
to the August 2000 statement of the case, and that in order 
to be entitled to further appellate review as to his claim 
for service connection for a low back disorder as secondary 
to service-connected disability, it will be necessary for him 
to submit a new VA Form 9 in response to the new statement of 
the case. 

The Board would further note that with respect to the claims 
for service connection for a low back disorder, the December 
1999 VA Form 9 requested a hearing before the Board at the 
RO, and that while the veteran indicated in March 2000 
correspondence to the RO that he wanted a face-to-face 
hearing before a decision review officer at his local RO, by 
making such a request, it is unclear on this record whether 
the veteran was also withdrawing his prior request for a 
hearing before the Board.  Consequently, while this matter is 
in remand status, the RO should clarify with the veteran 
whether he still desires a hearing before the Board at his 
local RO on the issues of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for lumbosacral condition with spasms and/or the claim for 
service connection for a low back disorder as secondary to 
service-connected disability.  

Finally, the RO should determine whether any further 
development or notification to the veteran is warranted on 
these issues pursuant to the Veterans Claims Assistance Act 
of 2000. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should contact the 
veteran and clarify whether he still 
desires a hearing before the Board at his 
local RO on the issues of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
lumbosacral condition with spasms on a 
direct basis and/or the claim for service 
connection for a low back disorder as 
secondary to service-connected 
disability.  If he desires such a 
hearing, the RO should schedule the 
veteran for a hearing before the Board at 
the VA office located in Waco, Texas, in 
the order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704).

3.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any low back disability.  
Any medical records other than those now 
on file pertaining to treatment for any 
low back disability should be obtained 
and associated with the claims folder. 

4.  The RO should also determine whether 
any further development or notification 
to the veteran is warranted in light of 
the recently enacted Veterans Claims 
Assistance Act of 2000.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for lumbosacral condition with 
spasms on a direct basis.

6.  The RO should also provide the 
claimant and his representative with a 
new statement of the case with regard to 
the RO's denial of the claim for service 
connection for a low back disorder as 
secondary to service-connected 
disability, making sure to advise the 
veteran that his December 1999 VA Form 9 
did not constitute his substantive appeal 
as to the August 2000 statement of the 
case, and that in order to be entitled to 
further appellate review as to his claim 
for service connection for a low back 
disorder as secondary to service-
connected disability, it will be 
necessary for him to submit a new VA Form 
9 in response to the new statement of the 
case.  The Board notes that a substantive 
appeal must be filed in accordance with 
the law in order to perfect an appeal as 
to that issue and obtain review by the 
Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000).

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, and given the applicable time to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome as to this issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

